Case 19-13770-|\/|A|\/| Doc 1 Filed 03/25/19 Page 1 of 4

Fil| in this information to identify the case:

United States Bankruptcy Court for the: _
Southern Florlda

District of
(State)

7
Case number (ifknown): Chapter m Check if this is an
amended filing

 

 

Officia| Form 201
Voluntai'y Petition for Non-lndividuals Fi|ing for Bankruptcy 04/16

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1_ Debtor’s name Eagle Arts Academy, Inc.

 

 

2' A"othernames debtor used Eagle Arts Academy Charter School for the Arts

in the last 8 years

 

 

 

|nc|ude any assumed names,
trade names, and doing business
as names

 

 

 

2 7 2
3. Debtor’s federal Employer 4 6 3 9 8 0
identification Number (E|N) _ _ _______

 

4_ Debtor’s address Principa| place of business Mai|ing address, if different from principal place
of business

760 NW 4th Court

 

 

 

 

 

 

Number Street Number Street
l 2 6 8
P.O. Box
BOCa RatOrl FL 33432 BOCa Raton FL 33429~1268
City State ZlP Code City Siaie ZlP Code

Location of principal assets, if different from

Palm Beach principal place of business

 

 

 

 

 

 

 

County
Number Streei
City State ZlP Code
5. Debtor’s website (URL)
6_ Type of debtor m Corporation (inc|uding Limited Liabi|ity Company (LLC) and Limited Liability Partnership (LLP))

n Paitnership (exc|uding LLP)
n Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-lndlviduals Filing for Bankruptcy page 1

Case 19-13770-|\/|Al\/| Doc 1 Filed 03/25/19 Page 2 014

Eagle Arte Academy, Inc.

Debtor Case number (ifknown)
Name

 

_ _ A. Check one:
7. Describe debtor’s business

n Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
El Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
n Raiiroad (as defined in 11 U.S.C. § 101(44))

n Stockbroker (as defined in 11 U.S.C. § 101(53A))

m Commodity Broker (as defined in 11 U.S.C. § 101(6))

n C|earing Bank (as defined in 11 U.S.C. § 781(3))

El None of the above

 

B. Check all that app/y:
iii Tax-exempt entity (as described in 26 u.s.c. § 501 )

m investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

n investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

   

C. NAlCS (North American industry Classincation System) 4-digit code that best describes debtor. See
http_://www.uscourts.gov/four-digit-national-association-naics-codes .

s. Under which chapter of the Check one:
Bankruptcy Code is the
debtor riiing? m Chapter 7
Cl Chapter9

L_.I chapter 11 . cheek ali that app/y.

m Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

l:l The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

a A plan is being filed with this petition.

n Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

n The debtor is required to file periodic reports (for example, 10K and 1OQ) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Vo/untary Petition for Non-Individua/s Filing
for Bankruptcy under Chapter 11 (Officia| Form 201A) with this forrn.

E\ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

n Chapter 12

 

9. Were prior bankruptcy cases § No
filed by or against the debtor

within the last 8 years? m YeS. District When Case number

Mivi/ DD /YYYY
if more than 2 cases, attach a

 

 

 

separate list. DiSfrin ______________________ When ____________ Case number
MM/ DD/vaY
10. Are any bankruptcy cases g No
pending or being filed by a
business partner or an n YeS- Debf°f Relaflonshlp
affiliate of the debtor? Dismct When
List ali cases. if more than 1, MM / DD / YYYY
attach a separate list. Case number. if known

 

 

Ochiai Form 201 Voiuntary Petition for Non-lndividua|s Filing for Bankruptcy page 2

Case 19-13770-|\/|Al\/| Doc 1 Filed 03/25/19 Page 3 of 4

Eagle Arts Academy Inc.

Debtor Case number (irknown)
Name

 

11. Why is the case filed in this Check all that app/y-'

district? . . . . . . . . . . . .
® Debtor has had its domiclie, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

El A bankruptcy case concerning debtor's afiiliate, general partner, or partnership is pending in this district

12. Does the debtor own or have m NO
possession of any real
property or personal property

that needs immediate Why does the property need immediate attention? (Check all that apply.)
attention?

Cl Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

n it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

l:l lt needs to be physically secured or protected from the weather.

l:l it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, iivestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

a Other

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

is the property insured?
n No

a Yes. insurance agency

 

Contact name

 

Phone

 

 

- Statlstical and administrative information

13. Debtor’s estimation of Check one:

available funds El Funds will be available for distribution to unsecured creditors.

§ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

_ lIl 1_49 El 1,000-5,000 Ci 25,001-50,000
14~ ES*"T‘ated number °f l 50-99 El 5,001-10,000 El 50,001-100,000
°'ed't°'s g 100-199 El 10,001-25,000 El lviore than 100,000
200-999
_ L`.l $0-$50,000 Ci $1,000,001-$10 million E] $500,000,001-$1 billion
15~ Est"“at°d assets El $50,001-$100,000 C| $10,000,001-$50 million Ci $1,000,000,001-$10 billion
$100,001-$500,000 El $50,000,001-$100 million Cl $10,000,000,001-$50 billion
El $500,001~$1 million Cl $100,000,001-$500 million El More than $50 billion

 

Ofncial Form 201 Vo|untary Petition for Non-individuals Filing for Bankruptcy page 3

Case 19-13770-|\/|Al\/| Doc 1 Filed 03/25/19 Page 4 of 4

Eagle Ari;e Academy Inc.

 

 

 

Debtor Case number (ifknown)
Nama
_ _ __ _ El $0-$50,000 §Xsi,ooo,ooi-$io million Ei $500,000,001-$1 billion
‘6~ Est'mated "ab"'t'es Ei $50,001-$100,000 Ei $10,000,001~$50 million El $1,000,000,001-$10 billion
l`_'l $100,001-$500,000 Ei $50,000,001-$100 million El $10,000,000,001-$50 billion
El $500,001-$1 million El $100,000,001-$500 million ij lvlore than $50 billion

 

-Reques|: for Relief, Declaration, and Signatures

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152l 1341, 1519, and 3571.

17- Declarati°" and Signatf"e of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

 

 

 

 

     

debtor petition.
a l have been authorized to file this petition on behalf of the debtor,
is l have examined the information in this petition and have a reasonable belief that the information is true and
correct
i declare under penalty of perjury that the foregoing is true and correct
Executed on '~ - l~
,; Mivl / co /YYYY .,r
f r‘"y( s {\y
x jane ` /. /” %* `L// ~~ Gregory J ames Blount
Signature§f§uthor:l§ed representative of debtor Printed name
Executive Director
Title
'\ girl / \‘ 'r'/
. ,l t §§ ve
13. Signature of attorney X gi '/gly _¥ L /hg M.. Date 0 23 2 w / ft

 

signatti’r'e of attom'eyfor debtor lvirvl /Do /YvYY

Ned Nashban, Esq.

Printed n_ame
Barltz & Colman LLP

 

 

 

 

 

 

 

Firm name
1075 Broken Sound Parkway NW #l 02
Number Street
Boca Raton Fl 33437
City State ZlP Code
561-864-5100 NNaShban@baritzcolman.com
Contact phone Email address
717230 Florida
Bar number State

 

Ofiicial Form 201 ' Voluntary Petition for Non-lndividuals Filing for Bankruptcy page 4

